Exhibit 10.2








SEPARATION AGREEMENT


THIS SEPARATION AGREEMENT (this “Agreement") is dated and made as of August 21,
2020, between GP Strategies Corporation , a Delaware corporation (the “Company”'
), and Kenneth L. Crawford (" Employee" ).


BACKGROUND


Employee currently serves as Executive Vice President, General Counsel and
Secretary for the Company .


Employee and the Company are parties to the Employment Agreement dated as of
September 28, 2007 (together with any amendments, the "Employment Agreement" ).


Employee and the Company desire to enter into this Agreement to set forth the
parties' mutual agreement as to the termination of Employee's employment with
the Company and Employee 's entitlements and continuing obligations in
connection therewith .


AGREEMENT


The Company and the Employee hereby agree as follows:


1.Separation.


a.The Employment Agreement will expire at 11:59 p.m. on September 1, 2020, (the
“ Termination Date" ), except for those provisions of the Employment Agreement
that this Agreement specifies will survive.


b.From the date of this Agreement until the Termination Date, Employee shall
undertake such activities requested by the Company to transfer Employees'
responsibilities as Executive Vice President, General Counsel and Secretary to
other Company officers or employees as directed , and to provide reasonable
assistance to ensure orderly transition, including assistance required by the
Company to address any issues that may arise or become known during the
transition of responsibilities.


c.For six months after the Termination Date, the Company may request that the
Employee consult or cooperate with the Company on the transition of Employee's
responsibilities and certain other matters and resolution of any issues.
Employee shall be available to provide such cooperation in connection with
matters in which Employee was involved or has knowledge as a result of
Employee's employment with the Company , including but not limited to testifying
in any legal proceedings. The Company shall pay Employee's reasonable out -of
-pocket expenses for Employee's assistance in connection with such matters.


d.After the Termination Date, Employee shall not be, nor represent to anyone
that Employee is, an officer or agent of the Company, unless expressly
authorized in writing to do so by an authorized officer of the Company.


e.Employee hereby resigns effective as of the Termination Date from all
positions Employee held as an officer or director of the Company . Employee
shall resign from positions as an


1




--------------------------------------------------------------------------------

















officer or director of it s subsidiaries as requested by the Company. The
Company shall file evidence of the Employee ' s resignation and/or otherwise
cause the Employee to be replaced as an officer or director of its subsidiaries
on or before December 31, 2021, and in any event hold Employee harmless from any
liability related to being an officer or director of any subsidiary of the
Company.


a.During the Severance Period, the Company may request and the Employee may
agree to provide services in add it ion to the services described in Section l.
c. If the parties agree that Employee
will provide additional services, the Company shall pay the Employee pursuant to
Section 2.c.


1.Payments by the Company.


a.The Company shall continue to pay Employee at Employee' s salary rate in
effect on the date hereof and provide Employee with current benefits through the
Termination Date.


b.Subject to execution, delivery and effectiveness of the release attached as
Exhibit A to this Agreement (the "Release") I and Employee's performance of and
compliance with this Agreement, from the Termination Date until August 31,
2021(the "Severance Period' ), the Company shall pay Employee at his base annual
salary rate in effect on the date of this Agreement, payable at such intervals
as salaries are paid generally to employees of the Company.


c.If Employee provides any services under section l.f., the Company shall pay
Employee a consulting fee of $250 per hour (the “Consulting Fees" )for services
performed by the Employee and reimburse employee for any reasonable out -of
-pocket expenses incurred in connection with the services. The Consulting Fees
and expenses shall be paid to the Employee not more frequently than
monthly, in arrears, reasonably promptly after the Employee provides the Company
reasonable documentation of the hours worked and expenses incurred .


2.Other Obligations. Subject to execution, delivery and effectiveness of the
Release and Employee's continued compliance with this Agreement:


a.Benefits Continuation. From the Termination Date until the end of the
Severance Period, Employee shall continue to be eligible to receive such
benefits as Employee was participating in as of the date of this Agreement
subject to continued payment of any employee contributions (not exceeding the
cost to the Company's vice presidents generally l , except that after the
Termination Date the Company will not provide salary continuation, short -term
disability, long-term disability, 40l(k) or executive life insurance and ADD
coverage, but the Company will pay Employee $488.00 per payment made under
section 2.b., which represents the approximate amount of the Company's
contribution to the cost of such benefits when it provides them to employees.


b.Vesting of Grants.


i.Except as provided in clause (II) or (iii), any stock option or restricted
stock unit grants with time-based vesting (but not performance-based vesting)
that the Company has issued to the Employee will continue to vest in accordance
with their existing terms until the end of the Severance Period or until the end
of the


2




--------------------------------------------------------------------------------

















Employee' s Service, whichever is later. Any stock option s or restr icted stock
grants that are unvested at the end of the Severance Period will terminate at
the end of the Severance Period or the end of the Employee' s Service, whichever
is later.
i.. For purposes of any grants under the Company's Long Term Incentive Program,
1.the termination of Employee's employment under this Agreement will be a #
Retirement # and (ii) the Employee ' s last day of "Service" will be the last
day of the Severance Period unless the Employee is then actually providing
Service, in which case the Employee 's last day of Service will be his actual
last day of providing Service.
ii.The 20,046 performance-based PSU' s granted to Employee on May 15, 2019 for
the performance period ending December 31, 2021 will continue to vest until the
date on which the Compensation Committee determines the extent to which the
thresholds set forth in the LTIP have been met for the performance period .
iii.To the extent any RSUs or PSUs have not already vested or previously been
forfe ited, If a Sale of the Company occurs, 100% of the Employee 's stock units
will become vested and nonforfeitable upon the Sale of the Company . "Sale of
the Company'' means any transaction that constitutes a Sale of the Company under
the definition of Sale of the Company under the Company's Long-Term Incentive
Program.


a.Short Term Incentive Plon. If the Company makes any payments with respect to
calendar year 2020 under its Short Term Incentive Plan, then the Company shall
pay the Employee the amount to which Employee would have been entitled had
Employee remained employed by the Company through the payment date, pro rata
based on the Termination Date. If any payment is due under this provision, it
will be made at the same time as other payments under the STIP.


b.Car. The Company shall continue to pay Employee through the end of the
Severance Period the car allowance in the amount in effect on the Termination
Date (being not less than $1,100 per month).


c.Mobile Phone. The Employee may keep the assigned Company mobile phone and
number, subject to compliance with any IT security policies of the Company
regarding such transfer, but the Employee is responsible for all charges
relating to the phone for any period after the end of the Severance Period.


d.Outplacement . The Company shall purchase executive outplacement assistance
for the use and benefit of Employee for 12 month s after the Termination Date.


e.CEO Recommendation . The Company' s CEO shall provide a letter of
recommendation for Employee that is reasonably satisfactory to the Company and
Employee .


3




--------------------------------------------------------------------------------

















a.Continued Expense Reimbursement. The Company shall reimburse Employee for any
expenses incurred in accordance with the Company ' s policies through the
Termination Date, including but not limited to Maryland State Bar Association
($175) and Maryland Client Security Trust Fund ($130) charges.


1.Continuing Provisions of the Employment Agreement. The terms of the Employment
Agreement are no longer of any effect as of the date of this Agreement, except
that Sections 6, 7, 8, 10, 11, 12, 19 and 20 of the Employment Agreement will
continue In effect after the Termination Date. Sect ion 6 of the Employment
Agreement Is hereby amended to add the following:


This Section does not prohibit the Employee from accepting employment with, or
providing legal or consulting services to, any business or organization that (a)
does not compete with the Company in a substantive and meaningful way, or (b)
competes only with a business divested by the Company.


S.    Company Property. Before the Termination Date, Employee shall return to
the Company all Company, client and vendor property in Employee's possession.
This includes, but is not limited to, any computer equipment, computer programs
and electronic flies, any storage media, security cards and keys, and any items
developed by Employee and/or obtained by Employee or on Employee's behalf,
directly or indirectly, In connection with Employee's employment with the
Company .


6.General Release of Claims. The Company's obligations under Section 2 and
Section 3 are conditional on Employee ' s delivery of a signed copy of the
Release no later than September 4, 2020.


7.Obligations Regarding Securities Laws. Employee shall comply with all laws in
connection with any transactions involving securities of the Company and, if
Employee was subject to the pre-approval requirements of the Company 's Insider
Trading Policy then Employee shall comply with such requirements until 90 days
after the Termination Date,


8.No Disparagement or Encouragement of Claims . Employee shall not, nor will
Employee cause anyone else to, make any statement or communication that
disparages, criticizes or other wise reflects adversely on or encourages any
adverse action against the Company or any other Releasee (as defined in the
Release) . Company shall not , nor will Company cause anyone else to , make any
statement or communication that disparages, criticizes or otherwise reflects
adversely on or encourages any adverse action against the Employee . The parties
do not intend for this section to prevent Employee or Company from testifying
truthfully under oath pursuant to lawful court order or subpoena or otherwise
responding to or providing disclosures required by law.


9.Remedies and Enforcement . The Employee acknowledges that a breach on Employee
's part of the terms of Section 4, 6, or 7 of this Agreement could cause
irreparable damage to the Company and that monetary damages will not provide an
adequate remedy to the Company . The Company will be entitled to enforce the
terms herein in court and seek any and all remedies available to it in equity
and law, including, but not limited to, injunctive relief, without the posting
of any bond or other security . It is the intent of the parties that if any of
these provisions, or any part thereof, is construed to be illegal, invalid or
unenforceable, the same shall not affect the remainder of such covenant or any
other covenants. Employee and the Company desire and authorize a court of
competent jurisdiction to modify any of these provisions to the extent necessary
to make It legal, valid, and enforceable.


4




--------------------------------------------------------------------------------



















1.Tax Matters . Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all amounts that
are required or authorized to be withheld, Including, but not limited to,
federal, state, local and foreign taxes required to be withheld by applicable
laws or regulations.


2.Death or Disability of Employee . If Employee shall die or become disabled
prior to receiving all payments and benefits due under this Agreement, then the
payments and benefits required to be provided by the Company under this
Agreement shall not be affected and shall be provided to Employee despite any
disability, or if Employee is deceased, to Employee's surviving spouse, or if
Employee's spouse does not survive him, then to Employee's estate (or any trust
into which assets of the estate are transferred).


3.Miscellaneous.


a.The laws of the State of Maryland will govern the construction, interpretation
and enforcement of this Agreement.


b.This Agreement sets forth the entire understanding of the parties with respect
to the subject matter hereof, supersedes all existing agreements between them
concerning such subject matter , and may be modified only by a written
instrument duly executed by each part y.


c.This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. A facsimile or other electronic transmission of this
Agreement shall be deemed an original.


IN WITNESS WHEREOF, the Company and the Employee have duly executed this
Agreement as of the date first written above.
GP STRATEGIES CORPORATION

By:/s/ John RuyterName:John RuyterTitle:Vice President HR



5




--------------------------------------------------------------------------------

















GENERAL RELEASE


This General Release (this "Release#) is entered into by GP Strategies
Corporation (the "Company" ) and Kenneth L. Crawford (" Employee").


Under the Separation Agreement, dated August 21, 2020, between the Company and
Employee (the "Separation Agreement" ), certain of the Company's obligations are
conditioned on execution, delivery and effectiveness of this Release.


In consideration of the parties' continuing obligations under the Separation
Agreement and under this Release, the parties agree as follows :


1.Employee hereby releases the Company from any and all known or unknown claims,
causes of action, liability, and/or damages arising out of or relating to
Employee's employment with the Company and/or the termination of that employment
to the greatest extent permitted under applicable law. By signing the is
Release, Employee is waiving any such claims that Employee has or may have
against the Company, its directors, officers, employees, agents, successors and
assigns, and all other related or affiliated persons, companies or entities
("Releasees)". This includes all claims, rights, and/or obligations arising
under any federal, state or local laws pertaining to employment, Including but
not limited to all employment discrimination laws, such as the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Civil Rights Act of 1866, the Civil Rights
Act of 1991, the Family and Medical Leave Act, the Employee Retirement Income
Security Act, the National Labor Relations Act, and any and all other federal,
state and local statutes, cases, authorities or laws (including common law)
providing a cause of action that may be the subject of a release under
applicable law, including but not limited to claims of wrongful termination,
retaliation, harassment, discrimination, defamation, intentional infliction of
emotional distress, breach of contract, fraud, negligence, and any other
contract or tort claims. THIS IS A GENERAL RELEASE OF CLAIMS. Nothing in this
release shall be construed to waive any claims or rights that may not be waived
as a matter of law.


2.Employee and the Company agree that this Release shall not affect the rights
and responsibilities of the United States Equal Employment Opportunity
Commission (hereinafter "EEOC" ) to enforce the ADEA and other laws. In
addition, the parties agree that this Release shall not be used to justify
interfering with Employee's right to file a charge or participate in an
investigation or proceeding conducted by the EEOC or any other Fair Employment
Practices agency. Employee further agrees that Employee knowingly and
voluntarily waives all rights or claims that arose prior to Employee's execution
of this Release, as well as any right Employee may have to receive any benefit
or remedial relief (including, but not limited to, reinstatement back pay, front
pay, damages, attorneys' fees, experts' fees) as a consequence of any
investigation or proceeding conducted by the EEOC or any other Fair Employment
Practices agency. This Release does not waive any rights or claims that may
arise after the date the waiver is executed. Furthermore, nothing In this
Release will affect the ability of either party to enforce rights or
entitlements specifically provided for under this Release.


3.By signing this Release, Employee acknowledges and agrees that: (a) except for
the payments specifically described in Section 2 of the Separation Agreement,
Employee is not entitled to any other or further compensation, wages, bonuses,
or payments of any kind from the Company ; and (b) other than as described in
Section 3 of the Separation Agreement and any rights Employee may have under
COBRA, Employee has no further right to participate in any Company benefit plan.
This Release shall not apply to


1




--------------------------------------------------------------------------------















any claim that Employee may have for a· breach of the Separation Agreement or to
other wise enforce his rights thereunder .


1.Employee represents that Employee (a) has suffered no injuries or occupational
diseases arising out of or in connection with Employee ' s employment with the
Company that have not previously been reported in writing to the Company ; (bl
has received all leave to which Employee was entitled , if any, under the Family
and Medical Leave Act of 1993 (" FM LA" ) and any applicable state or local
leave laws; (c)
is not aware of any facts or circumstances constituting a violation of the FMLA,
and/or the Fair Labor Standards Act or any state or local laws pertaining to the
payment of wages; and (d) has not filed any claims, suits, or other actions
against the Company prior to the date of Employee's execution of this
Release , and no such actions have been filed on Employee's behalf.


2.This Release, Its contents, and all information pertaining to any employment
termination discussions and the execution of this Release are to remain
confidential, and Employee shall not disclose this Release or its contents to
any person, other than Employee ' s spouse or significant other, and/or
Employee's legal or tax advisor, unless compelled by legal process or permitted
by any applicable whistleblower or similar law.


3.Employee acknowledges that Employee (a) has been given 45 days from receipt of
this Release to consider Employee's decision to sign it and (b) understands that
Employee has the right to consult with an attorney before signing this Release.
Employee represents that Employee has done so to the extent that Employee deemed
it necessary or appropriate.


4.Employee understands that Employee may revoke this Release for up to and
including 5 business days after Employee signs this Release and this Release
shall not become effective until the S"' business day after it has been signed
by Employee (the "Effective Date" ). Any revocation must be in writing and
delivered to General Counsel, GP Strategies Corporation, 11000 Broken Land
Parkway, Suite 200, Columbia, Maryland 21044, with a copy provided by e-mail to
jgalante@gpstrategies.com.


The parties have signed this Release on the dates indicated below.







By:/s/ Kenneth L. CrawfordName:Kenneth L. Crawford

By:/s/ John RuyterName:John RuyterTitle:Vice President HRDated8-28-2020





    


2

